Citation Nr: 9903399	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for postoperative left 
inguinal hernia and postoperative ventral hernia as secondary 
to service-connected disability of a shrapnel wound of the 
lower quadrant of the abdomen and appendectomy scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. (The rating decision sheet indicates the RO was 
Little Rock, Arkansas; however, correspondence previous and 
subsequent to this rating decision, and notice of this rating 
decision, was mailed to the veteran by the Muskogee, Oklahoma 
RO).  

During the appeal, the veteran raised the issues of 
entitlement to an increased rating for post-traumatic stress 
disorder, a total compensation rating based on individual 
unemployability (see statement received by RO in March 1998), 
increased rating for residuals of a shrapnel wound of the 
lower quadrant of the abdomen and an appendectomy scar, and 
entitlement to a temporary total rating for hospitalization 
associated with a hernia operation (see June 1998 Board 
hearing transcript, page 3).  These issues, however, have not 
been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
these issues are referred to the RO for appropriate 
consideration.

Also, at the veteran's Board hearing in June 1998, the issue 
in appellate status was characterized as secondary service 
connection for ventral and right inguinal hernias.  (See June 
1998 Board hearing transcript, page 3.)  This is incorrect; 
the issue that was claimed by the veteran, denied by the RO, 
timely appealed, and developed for appellate review is 
secondary service connection for ventral and left inguinal 
hernias.  It is not clear, but the veteran may also be 
seeking secondary service connection for a right inguinal 
hernia.  This matter is also referred to the RO for 
clarification and any indicated action. 


FINDING OF FACT

A postoperative left inguinal hernia and a postoperative 
ventral hernia have been shown to be causally related to 
service-connected residuals of a shrapnel wound of the lower 
quadrant of the abdomen and appendectomy scar. 


CONCLUSION OF LAW

A postoperative left inguinal hernia and a postoperative 
ventral hernia are proximately due to service-connected 
residuals of a shrapnel wound of the lower quadrant of the 
abdomen and an appendectomy scar.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

The veteran claims that his inguinal and ventral hernias are 
causally related to his service-connected appendectomy and 
shell fragment wound scars in the abdominal region.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The evidence in this case shows that the veteran's medals in 
service included the Purple Heart.  VA examination in 1974 
revealed, among other findings, a four inch scar to the right 
lower quadrant attributed to a shrapnel wound in 1970.  A 
rating decision in August 1974 granted service connection for 
residuals of an appendectomy, effective February 1974, rated 
as noncompensably disabling.  VA examination in January 1987 
noted the veteran's complaints of intermittent tightness of 
the abdominal wall, and revealed a five inch transverse scar 
in the right lower quadrant of the abdomen secondary to an 
appendectomy, and a 1/2 inch transverse scar in the right lower 
quadrant, apparently secondary to superficial shrapnel 
wounds.  Effective January 1987, service connection was 
established for a shrapnel scar to the right lower quadrant 
of the abdomen, rated as noncompensably disabling.  

The veteran underwent left inguinal hernia repair in 
September 1995 and again in March 1996.  In November 1995, 
ventral hernia repair was performed at the site of an old 
cholecystectomy (removal of the gall bladder) scar.  

In April 1996, the veteran wrote that, due to tissue weakness 
in his service-connected scars in his "stomach" which were 
residual to shrapnel wounds, hernias were beginning to show 
up in these scars.      

During a VA compensation examination in May 1996, the veteran 
reported that since service he had done well with the 
shrapnel wound residuals to the right lower quadrant with 
occasional tenderness in the abdomen, until 1995.  At that 
time, while on the job as a police officer, he reported that 
he suddenly developed a severe pain in his left lower 
quadrant and a mass or bulge in that area, which was treated 
the following day with herniorrhaphy.  About 1 1/2 months later 
he developed right upper and lower quadrant hernias, for 
which he underwent surgery in November or December 1995.  He 
reported no recurrence of hernias since then, though he has 
occasional tenderness in his abdomen.  Examination revealed a 
12cm horizontal scar in the right lower quadrant, a 12cm 
horizontal scar in the left inguinal area, and three 2cm 
scars and a cholecystectomy scar in the right upper quadrant.  
There was no evidence of incisional hernia at any of the scar 
sites or at any other sites in the abdomen or inguinal area.  
The diagnosis was status post shrapnel fragment wounds to the 
abdomen.  Upon review of the claims file, the examiner 
offered the opinion that it was:

reasonable to assume that the hernias are 
secondary to the service connected 
shrapnel scars.  It would be highly 
unlikely that hernias would spontaneously 
occur in the described areas without some 
pre-existing condition which would cause 
weakness to those specific abdominal 
area.  Therefore, in this examiner's 
opinion, the hernias are secondary to the 
service connected shrapnel scars.  

An August 1996 letter from a VA physician, D. J., M.D., 
reflects the conclusion that, after review of the claims 
file, there was no medical evidence of record prior to the 
May 1996 VA examination report that related the left inguinal 
hernia repairs and the ventral hernia repairs to any service-
connected disabilities.  This VA physician concluded with the 
opinion that there was "no possible relation" between 
recent surgeries and "any 'service-connected' 
disabilities."  

In a letter dated in October 1996, a VA Chief of Surgery 
wrote that the veteran "had a cholecystectomy through an 
incision that involved several areas of previous shrapnel 
injury," and that the "previous injuries certainly caused 
tissue damage which significantly increased the risk of 
subsequent herniation."   

A statement from Dr. J dated in December 1996 reflects that, 
upon review of the claims file, including the October 1996 
statement of the VA Chief of Surgery, there was no mention in 
the service medical records about abdominal shrapnel injury; 
that the veteran underwent lipoma removals in the right 
abdomen in 1977, and right upper quadrant in 1984; and that a 
March 1985 pathology report stated there was no granuloma; 
that, based on the veteran's history of shrapnel wounds, 
service connection was granted for residuals of shrapnel 
wound to the right lower abdomen, even though the records 
show no abdominal shrapnel wound in the area of the 
cholecystectomy.  She also concluded that, as the hernia 
repairs in September 1995 and March 1996 were on the left 
side, there was no conceivable reason to relate these to any 
right abdominal scars.  

In a lay statement received in March 1997, Thomas Lain wrote 
that he and the veteran had been involved in ambushes during 
service, and that the veteran was "hit" in about 1969. 

During a personal hearing in March 1997, the veteran 
testified that during patrol in Vietnam he was ambushed and 
received multiple shrapnel wounds, including to his stomach, 
that an emergency appendectomy was performed, that he 
received two Purple Heart awards.  He discussed the medical 
opinions of record, and reiterated his belief that his 
hernias occurred as the result of a weakened condition due to 
the shrapnel wounds.  

An operation report dated in May 1997 reflects that the 
veteran underwent abdominal wall hernia and left inguinal 
hernia repairs. 

During a personal hearing in June 1998 before the undersigned 
Member of the Board, sitting at Muskogee, Oklahoma, the 
veteran testified that, among other things, he received two 
Purple Heart medals during service for shell fragment wounds 
to his right abdomen and legs; he had undergone several 
operations since then; and that he has experienced ongoing 
complaints regarding his "stomach."

The Board finds that the weight of the evidence of record is 
in equipoise with regard to whether the veteran's 
postoperative left inguinal hernia and postoperative ventral 
hernia are secondarily related to his service-connected 
disability of shrapnel wound of the lower quadrant of the 
abdomen and appendectomy scar.  The record contains 
conflicting medical opinions on this question.  The Court has 
stated that "[i]t is the responsibility of the BVA...to 
assess the credibility and weight to be given the evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

While the medical opinions of record, including the May 1996 
VA examination report and the October 1996 Chief of Surgery 
statement, are probative evidence of a causal relationship 
between postoperative left inguinal hernia and postoperative 
ventral hernia and the veteran's service-connected disability 
of shrapnel wound of the lower quadrant of the abdomen and 
appendectomy scar, they must be weighed against the medical 
opinions of record to the contrary.  The Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches...As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators..."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The lay evidence of record, including the veteran's testimony 
and history presented at various examinations, a buddy 
statement, and the fact that the veteran received the Purple 
Heart Award, reflect that the veteran was injured by shrapnel 
while on active duty.  Notwithstanding the absence of actual 
clinical findings of shrapnel to the veteran's abdomen, 
service connection has been established for a four inch scar 
to the right lower quadrant on the basis that it was 
attributable to a shrapnel wound in service in 1970, and 
service connection has been established for an appendectomy 
scar.  The Board notes that, while the clinical findings of 
record reflect that lipomas removed from the veteran's right 
abdomen and right upper quadrant were without evidence of 
granuloma, the evidence does demonstrate several lipoma 
removals were conducted.  Coupled with the fact that service 
connection has been established for a four inch scar to the 
right lower quadrant, as attributable to a shrapnel wound in 
service in 1970, the Board finds that the medical opinions 
rendered in the May 1996 VA examination report and the 
October 1996 Chief of Surgery statement are of sufficient 
weight to place the weight of the evidence in equipoise 
regarding whether the postoperative hernias for which service 
connection is claimed are causally related to his service-
connected disability of shrapnel wound of the lower quadrant 
of the abdomen and appendectomy scar.   

Given the established fact of shrapnel wound injury in 
service, a history which includes lipoma removals from the 
veteran's right lower quadrant subsequent to service, and 
medical opinion evidence of record that it was probable that 
the veteran's service-connected residuals of shrapnel wounds 
predisposed him to subsequently incur the left inguinal 
hernia and ventral hernias, the Board finds that the evidence 
of record is in relative equipoise as to whether the 
veteran's postoperative hernias are causally related to his 
service-connected disability of shrapnel wound of the lower 
quadrant of the abdomen and appendectomy scar. Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the record supports a grant of entitlement to 
service connection for postoperative left inguinal hernia and 
postoperative ventral hernia.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.310(a). 


ORDER

Service connection for postoperative left inguinal hernia and 
postoperative ventral hernia as secondary to service-
connected disability of a shrapnel wound of the lower 
quadrant of the abdomen and appendectomy scar, is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 



- 8 -


